Order entered March 4, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00178-CR

                 TRADAREON JAMEL CHOICE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 6
                           Dallas County, Texas
                   Trial Court Cause No. F-1775538-X

                                     ORDER

      Before the Court is appellant’s March 2, 2020 motion to extend time to file

his brief. On January 29, 2020, the Court ordered the brief filed as of the date it

was tendered. In light of this, we DENY appellant’s motion as moot.


                                             /s/   LANA MYERS
                                                   PRESIDING JUSTICE